Citation Nr: 0429556	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  01 08-377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for degenerative 
disease of the cervical spine. 

2.  Entitlement to an increased rating for a traumatic 
arthritis of the lumbar spine with disc disease, currently 
rated as 40 percent disabling. 

3.  Entitlement to an increased rating for residuals of right 
tibia and fibula fracture with right knee arthritis and one-
half-inch leg shortening, currently rated as 10 percent 
disabling.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from June 1970 to March 
1973.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  


FINDINGS OF FACT

1.  Symptoms of or treatment for a cervical spine disorder 
during service are not demonstrated, and the weight of the 
competent evidence preponderates against a conclusion that a 
current cervical spine disability is related to service.  

2.  Severe limitation of lumbar motion is shown, but 
disability attributable to the service-connected back 
disability does not include pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

3.  Disability due to the service-connected back disability 
is not shown to have included incapacitating episodes of 
intervertebral disc syndrome requiring bed rest as prescribed 
by a physician having a total duration of at least 6 weeks 
during the past twelve months, and chronic orthopedic or 
neurologic manifestations of a low back disorder warranting 
increased compensation are not demonstrated.

4.  Residuals of a right tibia and fibula fracture do not 
include any tenderness; motion in the right knee was most 
recently measured from full extension to 130 degrees of 
flexion. 

5.  Residuals of right tibia and fibula fracture result in no 
more than slight knee or ankle disability.  


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by service.   38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004). 
 
2.  The criteria for a rating in excess of 40 percent for 
residuals of traumatic arthritis of the lumbar spine with 
disc disease are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, Part 4, 4.3, 4.7, 4.71a, Diagnostic Codes 
(DCs) 5003, 5010, 5292, 5293 (2002); 38 C.F.R. §  4.71a DCs 
5003, 5010, 5242, 5243 (2004).

3.  The criteria for a rating in excess of 10 percent for 
residuals of right tibia and fibula fracture with right knee 
arthritis and one-half-inch leg shortening are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.71a, DCs 5256-5263 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a May 2001 letter, the RO advised the veteran of the VCAA 
and its effect on his claims for service connection for a 
cervical spine disorder and an increased rating for his 
service connected low back disability.  In addition, the 
veteran was advised, by virtue of a detailed October 2001 
statement of the case (SOC) and November 2002, November 2003 
and February 2004 supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claims  The Board therefore believes that appropriate 
notice has been given in this case.  The Board notes, in 
addition, that a substantial body of lay and medical evidence 
was developed with respect to the veteran's claims, and that 
while the aforementioned May 2001 letter did not address the 
issue of entitlement to an increased rating for residuals of 
right tibia and fibula fracture with right knee arthritis, 
the veteran as advised by SOC and SSOC of the evidence 
required to establish an increased rating for this 
disability.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

II.  Factual Background

The service medical records in pertinent part reflect 
treatment for fractures of the right tibia and fibula 
incurred in a skiing accident, on a military base, in 
November 1971.  The veteran was placed on a limited duty 
profile through June 1972 as a result of those injuries, with 
no field or guard duty or calisthenics required.  By 
May 1972, X-rays showed good alignment, with incomplete 
healing, of fractures of the distal tibia and fibula.  In 
June 1972, X-rays showed interval healing.  A September 1971 
report references negative X-rays following an automobile 
accident, and an impression of a bruised left rib cage.  No 
treatment for a cervical spine disability is shown during 
service, and an examination conducted for separation purposes 
also reflected no evidence of a cervical spine disability.  

After service, the evidence includes clinical records dated 
in 1993 submitted after the veteran's initial claim for VA 
benefits was received in April 1993.  These records include 
April 1993 X-ray reports demonstrating a "very minor 
deformity" associated with old healed fractures of the 
distal shafts of the tibia and fibula and mild hypertrophic 
spurring a the L1-L2 and L2-L3 disc space margins.  An April 
1993 examination report showed the veteran describing "off 
and on" back pain since service.  He also described locking, 
"cracking," and giving way in his right knee.  The physical 
examination at that time revealed some minor decrease of 
motion in the thoracolumbar spine and right knee.  The 
sensory and neurological examinations were negative.  
Following the examination, the impression included chronic 
intermittent low back pain with underlying disc degeneration; 
probable patellofemoral syndrome involving the right knee 
with significant chondromalacia; a healed fracture of the 
right tibia and fibula with some degree of external rotation 
malunion; and a one-half-inch shortening of the right leg.  
No complaints or findings relating to the cervical spine were 
demonstrated at that time.   

Thereafter, a June 1993 rating decision established service 
connection for lumbar arthritis with disc disease at a 
disability rating of 20 percent under DCs 5010-5293, and 
right knee arthritis with right tibia/fibula fracture and 
one-half-inch right leg shortening at a rating of 10 percent 
under DCs 5262-5257.  Those ratings were continued until 
August 1999, at which time a rating decision increased the 
rating for the service-connected back disability to 40 
percent, effective from August 12, 1998.  This rating 
decision continued the 10 percent rating for the residuals of 
the fractures to the right fibula and tibia.  The rating 
decision followed a February 1999 VA examination which in 
pertinent part showed increased limitation of lumbar motion 
as follows:  Extension to 20 degrees, flexion to 40 degrees, 
left lateral bending to 20 degrees, and right lateral bending 
to 25 degrees.  The examination of the right knee at that 
time showed a full range of motion.    

Additional pertinent medical evidence includes reports from a 
June 2001 X-ray which revealed narrowing, with osteophytes, 
at C3 to C7 and a reversal of the lordosis of the upper 
cervical spine.  The lumbar X-ray demonstrated anterior 
osteophytes at most of the lumbar levels, with narrowing.  
Upon examination at that time, the veteran stated that, with 
regard to the cervical spine disability, he was hit in the 
face by a security door during service, was seen in the 
infirmary thereafter, and had suffered from problems with his 
neck ever since this incident.  He stated that treatment had 
included visits to physicians and chiropractors and shots in 
the neck, and he stated that he had not been able to turn his 
neck to the right since 1994.  The veteran also reported that 
he injured his neck, back, shoulder, and both knees during a 
skiing accident during service, and stated that his back 
ached continually.  

Pertinent findings from the June 2001 examination included 
limitation of motion in the cervical spine; some loss of 
sensation in the upper extremities; a slow and flat-footed 
gait pattern, and limitation of lumbar motion to 25 degrees 
of flexion, 10 degrees of lateral bending to each side, and 
15 degrees of extension.  The diagnostic impression with 
regard to the neck included multilevel degenerative disc 
disease and non-anatomic sensory disturbance of the upper 
extremity.  As for the low back region, the impression was 
multilevel degenerative disc disease, with no firm clinical 
evidence of radiculopathy.  

The physician who conducted the June 2001 examination found 
it improbable that the cervical spine disability shown at 
that time was related to service, and included the following 
as bases for this conclusion:  No evidence of neck complaints 
on the September 1971 service medical record referring to an 
automobile accident; the absence of neck complaints upon 
examination in April 1993; a claim by the veteran that he was 
injured in April or May of 1995 after falling on the ice 
while being shackled during a period of incarceration; and a 
July 2000 report from the veteran that he was injured when a 
People Mover bench tipped over backwards.  The examiner noted 
that "there was no documentation of cervical problems" 
while the veteran was in service but that there was 
"documentation of subsequent injuries in the medical records 
after his discharge [from service]."  As such, this 
physician concluded specifically as follows:  "I do not find 
a relationship between military service and the current 
cervical condition based on information currently 
available." 

Additional pertinent evidence is contained in the reports 
from an August 2001 examination, at which time the veteran 
reported that he uses a cane to assist walking and that he 
takes an occasional Flexaril or Aleve tablet.  Upon 
examination at that time, there was decreased motion on the 
cervical spine.  Motion in the lumbar spine as recorded as 
follows:  5 degrees of flexion; 10 degrees of extension; full 
rotation to the right and left; and 15 degrees of right and 
left lateral flexion.  The neurological examination was 
negative, and sensation was intact.  The examiner found 
evidence of a "great deal of embellishment of symptoms" 
during observed versus unobserved periods, and noted in this 
regard that the veteran was able to sit in a chair 
unassisted, and could bring his hips to a 90 degree angle of 
bend while doing so.  Passive range of motion of the right 
knee was full, although the veteran would not even attempt a 
full knee bend.  Pain was reported on all attempts at knee 
motion and cervical and lumbar spine motion, with the 
examiner again noting that there was a "fair amount" of 
embellishment of symptoms.  X-rays were interpreted as 
demonstrating moderate degenerative arthritis of the lumbar 
spine with degenerative disc disease; degenerative arthritis 
of the cervical spine, and "very mild" degenerative joint 
disease in the knees.  

A conference report from an informal video hearing conducted 
in September 2002 showed the veteran reporting sciatica in 
his left leg which occurred 5 to 6 times a day, with pain in 
all four extremities and stinging and numbness in the feet.  
He reported that his knees would give way, thereby requiring 
him to use a cane.  Incapacitating episodes of back pain in 
which the veteran would fall down were described, and the 
veteran stated that he has pain in his back 24 hours a day, 
with muscle spasms.  He described limitation of motion in his 
right leg due to the service connected tibia and fibula 
fractures, and reported that he used two types of braces for 
the right knee.  Throbbing pain, locking, and instability in 
the knee were also described.  

The evidence of record includes a report dated in September 
2002 from a private physician who stated that he has treated 
the veteran since March 2000, principally for complaints of 
neck pain and radiculitis in the hand.  He reported that the 
veteran attributed this condition to the 1971 [in-service] 
ski injury and that the veteran ascribed "various injuries" 
to service.  In this regard, the examiner stated as follows:  

It is, I think, certainly possible if not 
more probable than less probable that 
these injuries while a soldier [sic] have 
added to his problems, or even resulted 
in these problems.  
 
This physician also noted that the veteran had a 
"combination" of physical and mental conditions, and that 
the veteran's case was "difficult."  

The evidence also includes numerous VA outpatient treatment 
reports dated through 2003, some of which reflect treatment 
for neck pain, diagnosed as cervical spondylosis in January 
2003.  These reports also reflect low back and right knee 
pain.  The pertinent clinical picture is most recently 
described on reports from a June 2003 examination, whereupon 
the veteran described similar back, neck, and right knee 
symptomatology as previously described.  He described flare-
ups of pain that preclude stair climbing and that are at 
times "near debilitating."  Physical examination findings 
included an accentuated lordosis between L2 and S1.  
Palpation elicited pain over the L2-S1 bilateral sciatic 
notches.  Range of motion findings were as follows:  30 
degrees of flexion; extension less than 10 degrees; rotation 
to 30 degrees; and lateral bending to degrees.  Motor 
strength was 3/5 on the right as compared to the left.  Deep 
tendon reflexes were intact at the knee and ankle.  Sensory 
examination demonstrated a marked decrease in sharpness on 
the right at L5-S1, and sensation was intact, sharp, dull, 
and vibratory on the left.  Straight leg raising was positive 
bilaterally at a position 30 degrees above horizontal.  

The findings with respect the right lower leg and knee at the 
June 2003 VA examination were as follows:  Normal soft tissue 
and bony landmarks; heterotrophic bone formation 
approximately 6 centimeters above the ankle on the medial 
anterior aspect of the leg; no tenderness to palpation while 
the veteran was distracted by conversation; and 130 degrees 
of knee flexion with full knee extension.  Motor strength was 
5/5 at the hip, and the Lachman's, McMurray's, and Drawer's 
signs were negative.  The right leg was observed to be 1 to 2 
centimeters shorter than the left.    

X-rays conducted in conjunction with the June 2003 VA 
examination demonstrated arthrosis of the apophyseal joints 
at he L5-S1 level and osteophytes of the lower thoracic and 
lumbar spine suggestive of degenerative changes of the 
annulus fibrosis of the intervertebral discs.  X-rays of the 
right knee showed slight to moderate degenerative changes and 
Pellegrini-Stieda syndrome with ossification of the medial 
collateral ligament.  Small osteophytes at the patella were 
observed.  The X-rays of the right tibia and fibula showed a 
slight deformity of the distal diaphyseal region.  

III.  Legal Criteria/Analysis

A.  Service Connection for a Cervical Spine Disorder

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that, while there is some positive 
evidence in this case in the form of the September 2002 
medical opinion that it was "possible" that the veteran's 
cervical spine disability was related to service, the 
probative weight of this evidence is overcome by that of the 
negative evidence of record, in particular the negative 
service medical records, to include the separation 
examination, and the medical opinion following the June 2001 
VA examination to the effect that there was no relationship 
between service and the cervical spine disorder shown at that 
time.  As a result, the claim for service connection for a 
cervical spine disability must be denied.  Gilbert, 1 Vet. 
App. at 49.   

In favoring the June 2001 opinion over the September 2002 
medical opinion, the Board notes that not only is it 
permissible for it to reach such a determination, it has the 
authority and responsibility to make such conclusions.  See 
Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993).  Thus, given the fact that, unlike the 
September 2002 opinion, the June 2001 opinion was supported 
by specific references to the clinical evidence of record, to 
include the negative service medical records, the probative 
value of this opinion is enhanced when compared to that of 
the September 2002 opinion.  The Board must also give full 
recognition to the lapse of approximately 28 years after 
service separation, before the first definitive post-service 
clinical evidence of a cervical spine disorder.  

Without doubting the sincerity of the veteran's assertions, 
the Board notes that the use of equivocal language, such as a 
statement that a link between service and a present 
disability is "possible" or "might" be supported, makes an 
examiner's statement speculative in nature.  See Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language used by physician is too speculative).

Moreover, medical opinions based on an inaccurate factual 
premise have no probative value.  See Reonal v. Brown, 5 Vet. 
App. 458 (1993); see also LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a bare transcription of lay history, unenhanced 
by any additional medical comments by the physician, is not 
transformed into competent medical history).  In this regard, 
unlike the September 2002 opinion, which appears to be 
substantially based upon a history provided by the veteran 
and does not adequately explain the extensive period of time 
between his separation from service and the first evidence of 
a cervical spine disorder, the opinion following the June 
2001 examination was based upon a thorough review of the 
service medical records and post-service evidence, and is not 
dependent solely upon a history provided by the veteran.  As 
such, and given the extensive gap in time between service 
separation and the first objective evidence of a cervical 
spine disability, the Board finds the probative value of this 
opinion to exceed that of the positive medical opinion of 
record.  

As for the veteran's contentions and testimony asserting a 
claimed etiological nexus between a current cervical spine 
disability and service, the probative value of the positive 
evidence represented by these lay assertions is simply 
outweighed by that of the more objective negative evidence, 
to include the negative service medical records and the 
opinion following the June 2001 examination, as the veteran 
is not professionally competent to provide an opinion as to 
the etiology of his cervical spine disorder.  See Routen, 
Espiritu, supra. 

In making the above determination, the Board has considered 
the request made by the veteran's representative, in his 
September 2004 presentation to the Board, that additional or 
"expert" medical opinion is needed in this case.  In short, 
however, the medical record in this case is complete and 
voluminous, and includes a nexus opinion based on a 
comprehensive examination and review of the pertinent 
clinical records.  Thus, the Board concludes that the medical 
record is sufficient to equitably adjudicate the claim for 
service connection for a cervical spine disability, and that 
that additional delay in the adjudication of this case that 
would result from a remand to obtain another medical opinion 
would thus not be justified.  

B.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7. In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

1.  Lumbar Spine

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  Traumatic arthritis is rated as 
for degenerative arthritis.  DC 5010.  

Prior to a recent regulatory change, 38 C.F.R. 4.71a, DC 5293 
(2002), provided for a 40 percent rating for intervertebral 
disc syndrome for severe disability, with recurring attacks 
and intermittent relief.  A 60 percent disability rating was 
warranted if the syndrome was pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.

During the pendency of the veteran's appeal, the criteria for 
rating intervertebral disc syndrome were revised, effective 
from September 23, 2002.  See 67 Fed. Reg. 54,345-349 (Aug. 
22, 2002); codified at 38 C.F.R. § 4.71a, DC 5293 (2003).  
Further amendments to the criteria for rating spine 
disabilities were promulgated after the June 2003 
supplemental statement of the case, and were effective from 
September 26, 2003.  See 68 Fed. Reg. 51,454-456 (Aug. 27, 
2003).  Disability due to intervertebral disc syndrome is 
rated under a different diagnostic code, DC 5243, under these 
subsequent amendments.  These latest amendments also provide 
that intervertebral disc syndrome is to be evaluated under 
either the new "General Rating Formula for Diseases and 
Injuries of the Spine" specified in the criteria made 
effective from September 2003, or under the "Formula for 
Rating Intervertebral Disc Syndrome based on Incapacitating 
Episodes" contained in the regulations made effective from 
September 2002, with the veteran afforded the benefit of 
whichever method results in the higher evaluation when the 
disabilities are combined under 38 C.F.R. § 4.25.  

Under the criteria made effective from September 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated under either the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. 67 Fed. Reg. 54,345-349 
(Aug. 22, 2002), codified at DC 5293 (2003).

Incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the 
previous 12 months warrant a 60 percent disability rating. 
Incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less than 
six weeks during the previous 12 months warrant a 40 percent 
disability rating. DC 5293 (2003).

For purposes of evaluations under the revised criteria for 
rating intervertebral disc syndrome, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" denotes 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  DC 5293 (2003), Note (1).

Further instructions under the revised criteria for rating 
intervertebral disc syndrome provide that, when evaluating on 
the basis of chronic manifestations, orthopedic disabilities 
are to be evaluated under the criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes. Id. at Note (2).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id. at Note 
(3).

The new criteria for rating spine disability, in substance, 
were included in the February 2004 supplemental statement of 
the case, and the RO has applied both sets of criteria in 
adjudicating the veteran's claim.  Both versions of the 
rating criteria will be applied to the veteran's case in the 
adjudication herein, with the veteran being afforded the 
benefit of the criteria which will provide the highest 
possible rating.  See VAOPGCPREC 7-2003.  In short, as the 
veteran's service-connected lumbar spine disability is 
currently rated as 40 percent disabling, increased 
compensation is only warranted if "pronounced" disability 
due to intervertebral disc syndrome is shown, if 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 6 weeks during the past 
twelve months are demonstrated, or if there are such 
"chronic" orthopedic or neurologic manifestations of 
intervertebral disc syndrome as to warrant additional 
compensation.

Examining the evidence of record to determine whether any of 
the pertinent criteria are met, the Board notes first that 
while the record includes voluminous clinical evidence and 
written argument from the veteran, the most pertinent 
evidence to consider in adjudicating the veteran's claim is 
the most recent clinical evidence of record.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Review of this evidence, to 
include the reports from the June 2003 examination detailed 
above, leads to a conclusion that there is no question that 
the limitation of motion in the lumbar spine is severe.  
However, as the highest assignable rating for limitation of 
motion, under either the old (38 C.F.R. § 4.71, DC 5292 
(2002)) or revised criteria is 40 percent, increased 
compensation may not be assigned on the basis of limitation 
of motion attributable to arthritis in the lumbar spine.   

With regard to increased compensation on the basis of 
intervertebral disc syndrome, after reviewing the pertinent 
evidence, in particular the more recent clinical evidence, 
the Board finds that the objective evidence does not 
demonstrate "pronounced" disability attributable to the 
lower back, or incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least 6 weeks during 
the past twelve months.  The recent objective medical 
evidence also does not demonstrate "chronic" orthopedic or 
neurologic manifestations of intervertebral disc syndrome so 
as to warrant additional compensation.  As such, entitlement 
to a rating in excess of 40 percent is not warranted under 
any of the old or revised criteria for rating intervertebral 
disc syndrome.

As support for the above determination, the Board notes that 
while some neurologic deficits were described at the most 
recent examination, it was not shown that the back disability 
includes "demonstrable" spasm or an entirely "absent" 
ankle jerk.  Thus, the Board concludes that these findings do 
not represent "pronounced" disability as contemplated by 
the criteria for a 60 percent rating under the old criteria.

With regard to the revised criteria, the Board notes first 
that review of the extensive outpatient treatment records, 
and the other evidence of record, does not reflect that there 
is an intervertebral disc syndrome resulting in 
"incapacitating" episodes as defined by the new rating 
criteria, as it is not shown that bed rest for such episodes 
was prescribed by a physician.  Finally, while the most 
recent examinations have demonstrated some neurologic and 
orthopedic symptoms, the Board finds that increased 
compensation, to include on the basis of a separate rating or 
ratings, under the new criteria for "chronic" orthopedic or 
neurologic manifestations, is not warranted.  In this regard, 
the Board notes that there is simply insufficient clinical 
evidence to conclude that there are chronic complications 
attributable to the veteran's back that results in disability 
not already contemplated by the 40 percent rating currently 
assigned.  Also, as noted in the previous section, there is 
some degree of "embellishment" of symptoms. 

The Board appreciates the veteran's thoughtful arguments, and 
has carefully considered the contention by the veteran's 
representative in his September 2004 presentation to the 
Board that another VA examination is necessary to ensure a 
sufficient evidentiary record to apply the revised criteria 
for rating spine disabilities.  
However, as sympathetic as the Board might be in the matter, 
it is not permitted to reach medical determinations without 
considering independent medical evidence to support its 
findings, and must cite to competent evidence of record to 
support its conclusions.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Moreover, although the veteran argues that his service-
connected back disability is far more severe than is 
contemplated by the 40 percent evaluation, his lay assertions 
as to the severity of his disability must be considered less 
probative than the findings of skilled professionals, 
particularly those made at the most recent examinations of 
the back.  See Francisco, 7 Vet. App. at 55 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

With respect to the request for another VA examination, the 
Board commends the RO for conducting the development 
necessary in this case, to include obtaining thorough 
examinations of the veteran's lumbar spine and voluminous 
outpatient treatment records.  The Board finds the clinical 
findings contained therein to be more than adequate to 
adjudicate this issue, and that the delay which would result 
from a remand to provide the veteran with another examination 
of the spine would not be justified.  

Also considered were the complaints of low back pain, 
including the particular "flare-ups" of pain as described 
above.  However, there is insufficient objective evidence to 
conclude that the veteran's back pain is associated with such 
additional functional limitation as to warrant increased 
compensation pursuant to provisions of 38 C.F.R. § 4.45 or 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board also emphasizes that under any of the potentially 
applicable criteria, given its finding that the criteria for 
a 60 percent rating for the service connected low back 
disability are not met, a rating in excess of 40 percent 
under any of the potentially applicable criteria would 
require spinal ankylosis.  It is not shown, or contended, 
that the service-connected disability includes ankylosis.

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  If the question of an 
extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected back disability is demonstrated or alleged, nor is 
there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  Therefore, 
the Board finds that further consideration or referral of 
this matter under the provisions of 38 C.F.R. § 3.321 is not 
necessary or appropriate.

As discussed above, the Board has extensively reviewed the 
reports of the medical examinations associated with the 
claims folder, and finds that the symptomatology demonstrated 
by that evidence is consistent with no more than the 40 
percent evaluation currently assigned for the service-
connected low back disability.  In short, therefore, as the 
probative weight of the negative evidence exceeds that of the 
positive, the veteran's claim for a rating in excess of 40 
percent for residuals of a lumbar laminectomy must be denied.  
See Gilbert, 1 Vet. App. at 49.

2.  Tibia/Fibula Fractures

Impairment due to malunion of the tibia and fibula resulting 
in a slight knee or ankle disability warrants a 10 percent 
disability rating.  DC 5262.  Moderate knee or ankle 
disability resulting from such impairment warrants a 20 
percent disability rating.  Id. 

Slight impairment of the knee resulting from recurrent 
subluxation or lateral instability warrants a 10 percent 
disability rating.  DC 5257.  Moderate impairment of the knee 
resulting from recurrent subluxation or lateral instability 
warrants a 20 percent disability rating.  Id.  

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 60 degrees is zero percent; 
flexion limited to 45 degrees is 10 percent; flexion limited 
to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent.  38 C.F.R. § 4.71a, DC 5260.  
Evaluations for limitation of extension of the knee are 
assigned as follows:  Extension limited to five degrees is 
zero percent; extension limited to ten degrees is ten 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. 38 C.F.R. § 4.71a, DC 
5261.  Full extension of the knee is to 0 degrees and full 
flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Applying the above criteria to the facts of this case, the 
most recent examination, as have others, have demonstrated 
only slight, if any, limitation of motion in the right knee.  
As such, increased compensation for any limitation of motion 
attributable to arthritis is not warranted under DCs 5260 or 
5261.  The objective clinical evidence has also not 
demonstrated any significant instability in the right knee, 
thereby precluding increased compensation under DC 5257.  
Also of significance is the fact that, when purposely 
distracted by the examiner in June 2003, the veteran did not 
elicit any complaints of tenderness to palpation of the 
affected area.  These minimal findings in the right knee were 
consistent with the findings from previous examinations of 
the right knee, and are most accurately representative of no 
more than "slight" disability as contemplated by the 10 
percent rating currently assigned under DC 5262.  

The Board has also considered the principles of a VA General 
Counsel Opinion, (VAOPGCPREC 23-97), which held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DCs 5010-5003 and 5257, but cautioned 
that any such separate rating must be based upon additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).

Also, the Board notes that on September 17, 2004, the VA 
General Counsel issued VAOPGCPREC 9-2004, which held that a 
veteran can receive separate ratings, under DC 5260 and DC 
5261, for limitation of flexion and extension of the same 
joint.  As compensable limitation of knee motion or 
instability is not currently demonstrated in the present 
case, increased compensation under those principles is not 
warranted.  The Board has also considered the veteran's 
complaints of pain, being mindful of the guidance outlined in 
DeLuca v. Brown, supra, as well as the provisions of 38 
C.F.R. § 4.40 et seq.  However, there is no indication that 
the veteran has any increased functional loss in the right 
knee due to painful use, weakness, excess fatigability, or 
incoordination.  

In short, the clinical evidence outlined above shows no basis 
for increased compensation for the service connected 
residuals of tibia/fibula fracture under the VA Schedule for 
Rating Disabilities.  The Board also finds no evidence 
warranting the assignment of increased rating for this 
disability on an "extraschedular" basis.  While the Board 
has considered the veteran's contention that his right lower 
leg disability is worse than currently evaluated, as noted 
above, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity, as determined by the clinical evidence of 
record.

The Board finds that the medical findings, which directly 
address the criteria under which the service-connected 
disability is evaluated, are more probative than the 
subjective evidence of an increased disability, and that the 
negative evidence weighing against the assignment of and 
increased ratings for the disability at issue outweighs the 
positive evidence.  See Francisco, 7 Vet. App. at 55; 
Espiritu, 2 Vet. App. 492, 495 (1992).  Accordingly, an 
increased rating for residuals of right tibia and fibula 
fractures, with right knee arthritis and one-half-inch leg 
shortening cannot be assigned.  Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to service connection for degenerative disease of 
the cervical spine is denied.  

Entitlement to a rating in excess of 40 percent for traumatic 
arthritis of the lumbar spine with disc disease is denied. 

Entitlement to a rating in excess of 10 percent for residuals 
of right tibia and fibula fracture with right knee arthritis 
and one-half-inch leg shortening is denied. 




_________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



